Citation Nr: 1120093	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-36 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to VA burial benefits.

2.  Entitlement to VA plot or interment allowance.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from November to December 1979.  He died on September [redacted], 2008.  The appellant is his brother-in-law.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the RO in Little Rock, Arkansas, which denied the claim.  

The appellant requested a personal hearing before a Member of the Board at the RO in his September 2009 substantive appeal.  The appellant failed to report for his scheduled hearing in June 2010.  The request is deemed withdrawn.  The Board may proceed.  38 C.F.R. § 20.704(d) (2010).

The Board notes that the RO processed the two claims listed on the cover page as a single claim.  These have distinct legal and factual criteria and therefore will be considered separately.  


FINDINGS OF FACT

1.  The Veteran died and was buried in September 2008.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death.

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death.

4.  The Veteran did not serve during a time of war, and he was not discharged from service due to a disability incurred or aggravated in the line of duty.
5.  The Veteran's body was not unclaimed.

6.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.

7.  The Veteran died after December 16, 2003.

8.  The Veteran was eligible for interment at a national cemetery.

9.  The Veteran is buried in a private cemetery, and not buried in a cemetery, or a section thereof, that is owned by a State or Federal government.


CONCLUSIONS OF LAW

1.  The criteria for payment of burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600-3.1610 (2010).

2.  The criteria for entitlement to a plot or interment allowance have been met.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks benefits for bearing the cost of the Veteran's funeral expenses.  For the reasons that follow, the Board concludes that burial benefits are not warranted.  The Board does conclude, however, that the criteria for a plot or interment allowance have been met but that the award is subject to payment provisions at the time the RO implements the Board's decision.

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no claim, or any other indication, that the Veteran's death was related to service.  As such, these provisions are inapplicable.

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

The Board first finds that the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) have not been met.  Specifically, the Veteran had not been granted service connection for any disability at the time of his death in September 2008, and he was not receiving any VA compensation or pension benefits.  Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant allege that any such claim was pending.  Additionally, the Veteran served during a time of peace, or from November to December 1979.  His DD 214 reflects that he was not discharged or released from active service for a disability incurred or aggravated in the line of duty.  Instead, the Veteran was discharged for failure to meet the procurement fitness standards.  Furthermore, the Veteran's body was not held by a State.  The appellant's October 2008 claim shows that the Veteran's body was claimed.  Entitlement under 38 C.F.R. § 3.1600(b) is not warranted.  

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.  The appellant acknowledges that the Veteran was not admitted to a VA or non-VA facility at the time of his death.  The Veteran's death certificate indicates that the Veteran was declared dead on arrival to the Arkansas Methodist Medical Center.  There is no indication that the Veteran was admitted or traveling to a non-VA facility with prior authorization and at VA expense.  The appellant did state in his Notice of Disagreement that the Veteran received his medical care through VA.  This care does not create any entitlement.  The fact remains that the Veteran was not admitted or traveling to a VA or non-VA facility with prior authorization and at VA expense.  The Board concludes that entitlement is not warranted under 38 C.F.R. § 3.1600(c).  

Finally, a plot or interment allowance when a veteran dies from nonservice- connected causes is warranted when certain conditions are met.  38 C.F.R. § 3.1600(f).  Two categories exist based on the date of the claim filing.  On December 16, 2003, the requirements for plot or interment allowance were liberalized.  All claims received on and after that date are subject to a relaxed standard.  The appellant's claim was received in 2008, substantially after the December 2003 change in law.  The Board will consider the post-December 15, 2003 criteria.  First, the deceased veteran must be eligible for burial in a national cemetery.  A person eligible for burial in a national cemetery includes any veteran.  38 C.F.R. § 38.620 (2010).  In this case, the Veteran was eligible based on his status as a veteran.  Second, the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States.  The Veteran's death certificate lists a private cemetery and does not show that he was buried in a national cemetery or cemetery under the jurisdiction of the United States.  Finally, entitlement is not otherwise precluded via the applicable further provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f) (2010).  The Board notes that there are no relevant preclusions under the provisions of 38 C.F.R. §§ 3.1601 through 3.1610, such as interment in a State cemetery.  Thus, the Board finds that the criteria for a plot or interment allowance have been met.  A plot or interment allowance is warranted.  Id.  

The Board notes that the appellant's October 2008 claim indicates that the Veteran's funeral expenses had not been paid in full at that time.  A person who performed burial, funeral, and/or transportation service or furnished the burial plot will have priority over claims of persons whose personal funds were expended.  38 C.F.R. § 3.1602(b) (2010).  In implementing the Board's grant, the RO should contact the funeral home to ensure that the costs have been paid prior to releasing the award to the appellant.  

As such, the Board finds that the preponderance of the evidence is against the appellant's claim for burial benefits.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for burial benefits must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The evidence is, however, in favor of the awarding a plot or interment allowance.  There is no reasonable doubt to resolve in favor of the appellant.  The Board grants this aspect of the appellant's appeal.  Id.  

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claims, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to VA burial benefits is denied.

Entitlement to VA plot or interment allowance is granted, subject to the provisions of 38 C.F.R. § 3.1602(b).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


